00000000urn:schemas-microsoft-com:office:smarttags013f

Loan Agreement

Loan Agreement entered into this 12`h day of August, 2005 by and between the
f)CI USA, Inc., (hereinafter "MIU"), a StateNew York corporation, and AMEREX
Companies, Inc. (hereinafter, an placeStateOklahoma corporation, according to
the recitals, terms and conditions recited below.

PARTIES

The Company: AMEREX Companies, Inc. (the "Company"), with an address at 406
South placeCityBoulder, Suite 820 Tulsa, OK 74103.

Investor:

DCl USA, inc. and/or nominee ("DCIU"), with an address at 2(] West 640 Street,
addressStreetSuite 34G, placeCityNew York, StateNew York PostalCode10023.

RECITALS

DCTU agrees to loan to the Company a total of $400.000, to be delivered in two
separate

transactions, as follows:

The First Loan: Upon execution of this Agreement the first loan will be in the
amount of $300,000, evidenced by a promissory note arid will be secured by a
first deed of trust on property located at Leigh, Texas ("the Texas Property").
The interest rate shall be 1.25% per month. The Company shall make monthly
interest only payments at the end each month with the first month prorated from
execution to the end of the month, and the principal amount shall be due one
year from the Closing. No pre-payment penalty.

The Company shall pay DCIU 3% of the total loan amount ($9,000) at the Closing
as a loan processing fee.

The Second Loan. DCIU will, subsequent to the first loan date and within twenty
(20) days. provide the Company with a second loan iii the amount of $100,000.
evidenced by a second promissory note and second wrap deed of trust, the
execution of which is contingent upon the Company drawing funds against the
$100,000. The interest rate on the second loan shall be 1.25% per month,
interest payable only if the loan is drawn against and payable only upon
retirement of the debt. Principal and interest shall he due one year from the
Closing. No pre-payment penalty. DCIU shall have the right to produce, in lieu
of cash, 6,667 shares of DCIU common stock, valued for these purposes at
$100,000. In such event, upon the second loan due date, the Company may, at its
sole discretion, either return the shares, in which case there shall be no
interest due on the second loan, or retain the shares and pay the principal
amount of $100,000 plus accrued interest.

The Company shall pay DCIU 3% of the total loan amount ($3,000) at the second
Closing as a loan processing fee, due at time of closing if funding; is cash or
due at time of usageiutilixation/exchange of stock shares for funding this note.

GENERAL TERMS

I. General Loan Conditions: The first and second loan documents, including but
not limited to the promissory notes and deeds of trust shall include standard
commercial rent estate provisions including but not limited to due on sale
provisions. It is understood by the parties that the Company has the right to
encumber the Property with subordinated liens up to a total amount of $500,400
beyond the amount of the First and Second Loans. The Company shall provide at
its cost a Lender's title insurance

AmerexfOCI Agreement R0.

JIO



Page l of 3



policy for both loans/deeds of trust in the full amount of the tare value of the
loans and interest. The Company will be responsible to pay all closing and
recording costs, fees and taxes. In addition, the Company shall pay DC1U $10,000
for legal expenses, $2500 of which has already been paid (non-refundable) and
the ba[mice at the Closing. DCIU shall have the right to freely assign either of
the notes andlor deeds of trust without prior notice or approval.

2.

 Collateral Guarantees: [n addition to the recorded deeds of trust on the
Property securing the first and second loans, the Company shall provide the
following additional guarantees for the first and second loans: (a) Full
personal guarantee of Richard Coody and Ron Brewer; (h) pledge of all AMEREX
shares; (c) Assignment of any agreements to purchase assets or companies entered
into by the Company before the Closing; (d) filing of Texas UCC Certificate
covering all fixtures and improvements to the land. It is agreed by DUIU that
these assets will be released to additional funding sources on a shared

collateral basis as the events occur.

3.

Closing:



the Closing of the first and second loans will take place separately upon the
signing of the definitive loan agreements.

4.

Warrants:



At closing the Company will issue to DCIU warrants for the purchase of

common stock of $300,000 or $400,000 face value dependent upon the execution of
the second loan. The warrants will be valid for a period of five years from the
date of closing with an exercise price equal to 100°4 of the established price
of the enterprise value of the Company (asset value with debt) at the date of
completion of the next round of financing anticipated to be in the amount of
$5,000,000.

5.

 Investment Right of First Refusal: DC1LJ shall have the right of first refusal
to invest tip to a maximum of 30% ($1,500,000.00) of the first $5 million raised
by the Company ("the investment") in the form of equity or debt. The right of
first refusal shall he based upon the best teens and conditions as granted to
any other investor participating in the Investment As each contribution
commitment from other investors is received, DCRl must commit its contribution
up to its maximum percentage, or waive contribution at that time. DCIU shall be
free to syndicate its portion of the investment.

6.

Required Parties to the Definitive Agreements:

The Company, the Company shareholders holding more than 5% of the Company (the
"Major Shareholders"), Mr. Coody, and .DCIU.



7.

Insurance:



The Company shall maintain commercially reasonable property and liability
insurance on the Property.

8.

 Closing Conditions: Closing is subject to satisfaction of DClL's due diligence
requirements, including business, financial and legal diligence, and the
completion and execution of mutually acceptable definitive agreements (the
"Definitive Agreements") no later than two days from the date of the execution
of the Loan Agreement.

9.

Binding:



The terms and conditions contained in this Loan Agreement constitute binding
obligations on the part of the parties.

10.

Confidentiality: The terms and conditions described in this loan Agreement,
including its existence and including the fact that the parties are conducting
negotiations, shall be disclosed to third-parties only if' required by law or
agreed to in writing by the parties. In addition, DCIU agrees to execute and be
bound by a standard confidentiality agreement protecting the proprietary and
confidential intellectual property of the Company.

Amerex/CCI Agreement RC

JIO

Page 2 of 3

11, Related Documents: This Loan Agreement is orte of several related collateral
documents, which taken together reflect the purpose of the documents and the
intent of the parties to provide secured funding to Amerex. Taken together, the
Loan Agreements, Promissory Notes, Trust Deeds, Warrants, and any other
documents executed by the Parties to this Loan Agreement to affect the purpose
of capitalizing AMEREX Companies, Inc., are mutually incorporated by reference
and constitute one document of multiple parts.

IN WITNESS HEREOF, the undersigned have herein below set their hands this 31s`
day of August, 2005.

By: AMEREX Companies, Inc,

Richard L. Coody

President

By: DCI USA, Inc,

Jonathan Ilan (fir, CEO







